Citation Nr: 1615184	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota.

In June 2014, the Board remanded the claim, with directives to obtain a VA medical addendum opinion regarding the etiology of the Veteran's bilateral hearing loss. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion which adequately addresses the relationship, if any, between the Veteran's current bilateral hearing loss and service. 

In an August 2014 VA medical addendum opinion, the VA examiner reported the Veteran's service and post-service audiology records and determined that there is no evidence of a significant threshold shift in either ear. The examiner opined that the Veteran's hearing loss was less likely as not caused by or aggravated by noise exposure during service. In support of the opinion, the VA examiner discussed the Veteran's enlistment and separation examinations. She also referenced Institute of Medicine findings that most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, and delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely. These findings do not rule out the Veteran's in-service noise exposure as a cause or aggravating factor of his current bilateral hearing loss.

Further, the examiner's opinion was limited to assessment of the Veteran's service audiology records for the most part, and did not consider the Veteran's lay testimony concerning his hearing loss. The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In addition, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, forward the Veteran's claims file to the VA examiner who provided the August 2014 VA medical addendum opinion. If this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion). In this eventuality, this may require having the Veteran reexamined, but this is left to the examiner's discretion as to whether another actual examination is necessary. The examiner must annotate his or her report as to whether the claims file was reviewed.

The examiner is requested to submit an addendum opinion providing additional comment on the etiology of the Veteran's bilateral hearing loss in terms of the likelihood (very likely, as likely as not, or unlikely) that his hearing loss initially manifested during, or is related to, or was aggravated by his active duty service.

Because he is competent as a layman to report having experienced some loss of hearing, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current bilateral hearing loss may have originated in service.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

3. Then, the RO or the AMC is to re-adjudicate the claim of entitlement to service connection for bilateral hearing loss. If the claim remains denied, the RO or the AMC should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond. The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




